Title: From George Washington to John Blair, 9 April 1758
From: Washington, George
To: Blair, John


To The President[Fort Loudoun, 9 April 1758]
Honble Sir, 
Since my last of the 2d instant, nothing remarkable has occurred: But, having an opportunity, by the Sheriff of this County, I enclose your Honor returns of the Regiment for the months of January and February. Those for March, are not yet come to hand from the several out-posts; for want of which a general return can not be made. About 400 Indians had come to this place before I arrived, and the most of them (accompanied by some Officers and Soldiers) are gone out to war. One hundred and forty more are expected in to-day; and numerous

other parties we hear are upon their march to join us: So that Colo. Byrd will, in a manner, find the Business done to his hands, when he gets to their nation—if he proceeds that length.
I wish we may be able to detain those People still: but I fear it will be a difficult matter, without an early campaign, of which I am sorry to see so little prospect. I shall impatiently expect your Honors’ Instructions about assembling the Regiment; as it will be of great service to have them rendezvous some short time before they enter upon the campaign; many things being requisite to prepare, which can not be so well accomplished whilst we remain in the present dispersed situation. Indeed it is necessary for the ease of the Troops; some of them having a march to perform of more than 2,00 miles before they join the main Body of the Army, if it shou’d even happen at this place. I am with great Respect, Your Honors most obedient Hble Servant,

G:W.
Fort Loudoun, April 9th 1758.


P.S. I have written to Major Lewis concerning Captn Hogg, as your Honor desired.

